Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-4, 10-13, 15-17, and 20-25 are pending and are currently being examined. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states “A method for predicting cancer progression in a subject having cancer comprising determining the size of circulating cancer associated macrophage-like cells (CAMLs) in a biological sample obtained from a subject in the sample ...” Should be corrected to “the subject”
Appropriate correction is required.
Claim  17 is objected to because of the following informalities:  There is an extra space in the fourth line after “20 microns, and , wherein”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 contains the trademark/trade name CellSieve™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a microfiltration assay and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.          Claims 1-4, 10-13, 15-17, and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature/ a natural phenomenon) without significantly more. The claim(s) recite(s) determining size and numbers of CAMLs in a biological sample and determining the progression of cancer. Thus, the claims are directed to the judicial exception of naturally occurring sizes and numbers of CAMLs as correlated to cancer progression. This judicial exception is not integrated into a practical application because the claims recite only the detection or observation of a naturally occurring phenomenon/law of nature, which is data gathering to observe the naturally occurring phenomenon/law of nature without applying the data to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite use of routine laboratory procedures to detect and observe naturally occurring the size and numbers of CAMLs. The steps of determining the size and numbers of CAMLs in a biological sample to determine the progression of cancer, are considered known, routine steps and are typically taken by those in the field to perform testing of a sample and are not elements that are sufficient to amount to significantly more than the judicial exception. For example, Adams et al (2014) (Circulating giant macrophages as a potential biomarker of solid tumors, Proceedings of the National Academy Sciences of the United States of America, Vol 9, 03/4/2014), Adams et al (Circulating Cancer-Associated Macrophages-Like Cells Differentiate Malignant Breast Cancer and Benign Breast Conditions, Cancer Epidemiol Biomarkers Prev. Vol 8, 07/2016), Tang et al (WO2016033103A1, Published: 03/03/2016), Adams (US20200003781A1, Priority Date: 02/16/2017), Zhu et al (2016) (Detection of tumor-associated cells in cryopreserved peripheral blood mononuclear cell samples for retrospective analysis, Journal of Translational Medicine, vol. 14, 07/2016), and Mu et al (2016) (Detection and Characterization of Circulating Tumor Associated Cells in Metastatic Breast Cancer, International Journal of Molecular Sciences, Vol.17, 2016) review known, established, and routine laboratory methods for detecting the number and size of CAMLs. Routine data gathering in order to observe a natural phenomenon/ natural principle does not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to observe the natural phenomenon/ natural principle, and it fails to narrow the scope of the claims such that others are not foreclosed from using the law of nature/natural phenomenon. Methods of detecting natural phenomenon preempt all practical uses of it as others must use/detect the natural phenomenon to apply it to any other correlations, diagnosis, prognosis, therapeutic response, monitoring, etc. 
To obviate the rejection, there must be at least one additional element or physical step that applies, relies on, or uses the natural principle so that the claim amounts to significantly more than the judicial exception itself. The claimed method currently fails to provide a practical application of the judicial exception and fails to add any elements that amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-13, 15, 16, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al (2014) (Circulating giant macrophages as a potential biomarker of solid tumors, Proceedings of the National Academy Sciences of the United States of America, Vol 9, 03/4/2014).
Adams teaches a method for predicting cancer progression in a subject having cancer, comprising determining the size of circulating cancer associated macrophage-like cells (CAMLs) in a biological sample obtained from the subject, and making a prediction. Adams teaches the subject is undergoing treatment, such as chemotherapy. Adam teaches that the biological sample obtained from the subject is between 5 and 15 ml, and the source is blood, peripheral blood, tissue. Adams teaches that the cancer is a solid tumor, such as breast cancer, prostate cancer, or pancreatic cancer. Adam teaches a method for predicting cancer progression by determining the size of CAMLs in a first and second biological sample, wherein the first sample is obtained prior to or during cancer treatment, and wherein the second sample is obtained after cancer treatment. Adam further teaches a method for predicting cancer progression comprising determining the number of CAMLs in a first and second biological sample, wherein the first sample is obtained from the subject prior to or during the cancer treatment and wherein the second sample are obtained from the subject after at least one cancer treatment.  (Introduction, Results: CAMLs Are Found in a Broad Patient Population, and Chemotherapy Affects CAML Numbers; Materials and Methods: Testing Temporal Changes of CAMLs in Patient Blood & Testing Temporal Changes in CAMLs in Patient Blood Before and After Cancer Resection; Figures 2B,  S5A) 
Adams further teaches that the average size of the CAML in the first sample is about 50 µm or more. Adam teaches that the CAMLs have the following characteristics: a) multiple individual nuclei, and/or one or more fused nuclei having a size of about 14-64 µm, b) cell size of about 20-300 µm, c) morphological shape such as spindle, tadpole, round, oblong, two legs, more than two legs, thin legs, and amorphous, d) CD14+ phenotype, e) CD45 expression, f) EpCAM expression, and g) monocytic CD11C marker expression. (Materials and Methods; Results: Defining CAMLs) 
The “wherein” clause of claims 2 and 4 states the intended result of the steps of determining size of circulating cells in a first sample obtained prior to or during cancer treatment, and a second sample obtained after cancer treatment. The wherein clause does not require steps to be performed and does limit the claim to a particular structure, therefore does not distinguish the claimed method from that taught by the prior art. See MPEP 2111.04. 

Claim(s) 1, 10-13, 15, 16, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al (Circulating Cancer-Associated Macrophages-Like Cells Differentiate Malignant Breast Cancer and Benign Breast Conditions, Cancer Epidemiol Biomarkers Prev. Vol 8, 07/2016). 
Adams teaches a method for predicting cancer progression in a subject having cancer, comprising determining the size of circulating cancer associated macrophage-like cells (CAMLs) in a biological sample obtained from the subject, and making a prediction. Adams teaches the subject is undergoing treatment, such as chemotherapy. Adam teaches that the biological sample obtained from the subject is between 5 and 15 ml, and the source is blood, peripheral blood, tissue. Adams teaches that the cancer is a solid tumor, such as breast cancer. Adam teaches that the CAMLs have the following characteristics: a) multiple individual nuclei, b) cell size of about 20-300 µm, c) morphological shape such as spindle, round, oblong, amorphous, d) CD14+ phenotype and e) CD45 expression. (Introduction, Materials and Methods, Figure 2) 

Claim(s) 1-4, 10-13, 15-17, and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al (WO2016033103A1, Published: 03/03/2016). 
Tang teaches a method for detecting CAMLs in a biological sample from humans as a biological marker to provide diagnosis, early detection, cancer relapse or recurrence in the determination, and can also be used to determine effectiveness of chemotherapy and radiation therapy and treatment response. [0006, 00120] Tang also teaches monitoring efficacy of cancer treatment, comprising assaying the characteristics of CAMLs in a biological sample, including number and size of CAMLs, and assaying values at different timepoints during treatment (before, during or after completion), wherein a change in one or more assay values indicates efficacy of the cancer treatment in a subject.  [0014, 00132-00136]. Humans inherently express at least one HLA allele.
Tang also teaches the characteristics of CAMLs, average size 20-300, atypical nucleus having 14-64 µm in diameter, morphological shape (spindle, tadpole, round, oblong, two legs, more than two legs, thing legs, or amorphous, CD14 positive, CD45 expression, EpCAM expression, vimentin expression, PD-L1 expression, CD11 marker, CD146 marker, CD202b marker expression, CD31 marker expression. ([0015] [0086-0093] Figures 10-12)
Tang further teaches the methods for isolating CAMLs by size exclusion methodology, comprising using a microfilter, wherein the microfilter has a pore size ranging from about 5 microns to 20 microns, wherein the pores of the microfilter have a round, race-track shape, oval, square and/or rectangle pore shape. Tang further teaches that the microfilter has precision pore geometry and uniform pore distribution [0017, 0078, 00114] Tang also teaches that CAMLs are isolated via microfluidic chip based on physical size-based sorting, hydrodynamic size-based sorting, grouping, trapping, immunocapture, concentrating large cells, or eliminating small cells based on size, or the cells are isolated via CellSieve™ low-pressure microfiltration assay. [0027]
Tang teaches that the biological sample obtained from the subject consists of peripheral blood, blood, lymph node, bone marrow, cerebral spinal fluid, and urine, and that the when it’s obtained from blood, the blood may be obtained from antecubital-vein blood, inferior-vena-cava blood, or jugular-vein blood. [0024] Tang teaches that the biological sample is between 5-15 mL. [00150]  Tang teaches that the cancer is a solid tumor, and may be Stage -IIV, carcinoma, sarcoma, neuroblastoma, melanoma, epithelial cell cancer, or breast cancer. [0025] Tang further teaches that the subject is undergoing treatment, such as chemotherapy, radiation therapy, immunotherapy, vaccine therapy, targeted therapy, or a combination. [0026]
The “wherein” clause of claims 2 and 4 states the intended result of the steps of determining size or number of circulating cells in a first sample obtained prior to or during caner treatment, and a second sample obtained after cancer treatment. The wherein clause does not require steps to be performed and does limit the claim to a particular structure, therefore does not distinguish the claimed method from that taught by the prior art. See MPEP 2111.04. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10-13, 15-17, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (WO2016033103A1, Filed: 08/25/2015), in view of Adams et al (US20200003781A1, Priority Date: 02/16/2017). 
Tang teaches a method for detecting CAMLs in a biological sample as a biological marker to provide diagnosis, early detection, cancer relapse or recurrence in the determination, and can also be used to determine effectiveness of chemotherapy and radiation therapy and treatment response. [0006, 00120] Tang also teaches monitoring efficacy of cancer treatment, comprising assaying the characteristics of CAMLs in a biological sample, including number and size of CAMLs, and assaying values at different timepoints during treatment (before, during or after completion), wherein a change in one or more assay values indicates efficacy of the cancer treatment in a subject.  [0014, 00132-00136] Tang also teaches the characteristics of CAMLs, average size 20-300, atypical nucleus having 14-64 um in diameter, morphological shape (spindle, tadpole, round, oblong, two legs, more than two legs, thing legs, or amorphous, CD14 positive, CD45 expression, EpCAM expression, vimentin expression, PD-L1 expression, CD11 marker, CD146 marker, CD202b marker expression, CD31 marker expression. ([0015] [0086-0093] Figures 10-12)
Tang further teaches the methods for isolating CAMLs by size exclusion methodology, comprising using a microfilter, wherein the microfilter has a pore size ranging from about 5 microns to 20 microns, wherein the pores of the microfilter have a round, race-track shape, oval, square and/or rectangle pore shape. Tang further teaches that the microfilter has precision pore geometry and uniform pore distribution [0017, 0078, 00114] Tang also teaches that CAMLs are isolated via microfluidic chip based on physical size-based sorting, hydrodynamic size-based sorting, grouping, trapping, immunocapture, concentrating large cells, or eliminating small cells based on size, or the cells are isolated via CellSieve™ low-pressure microfiltration assay. [0027]
Tang teaches that the biological sample obtained from the subject consists of peripheral blood, blood, lymph node, bone marrow, cerebral spinal fluid, and urine, and that the when it’s obtained from blood, the blood may be obtained from antecubital-vein blood, inferior-vena-cava blood, or jugular-vein blood. [0024] Tang teaches that the biological sample is between 5-15 mL. [00150]  Tang teaches that the cancer is a solid tumor, and may be Stage -IIV, carcinoma, sarcoma, neuroblastoma, melanoma, epithelial cell cancer, or breast cancer. [0025] Tang further teaches that the subject is undergoing treatment, such as chemotherapy, radiation therapy, immunotherapy, vaccine therapy, targeted therapy, or a combination. ([0026]; [00151])
	However, Tang does not teach the prediction of progression between the first and second sample after treatment.
	Adams teaches the method of predicting cancer progression in a subject, by predicting overall survival and progression free survival, comprising determining the size of circulating cells, CAMLs, in a biological sample obtained from a subject having cancer. Adams teaches determining the size of circulating cells in a biological sample from a subject having cancer, wherein at least one cell in said sample is about 50 µm or more in size, the subject is predicted to have lower overall survival and progression free survival, compared to a subject having cancer where it’s < 50 µm. Adams teaches the characteristics of the CAML: a) large nucleus about 14-64 µm in size or multiple nuclei in a single cell, b) cell size of about 20-300 µm in size, c) morphological shape selected from spindle, tadpole, round, oblong, two legs, more than two legs, thin legs, and amorphous, d) CD14 positive phenotype, e) CD45 expression, f) EpCAM expression, g) vimentin expression, h) PD-L1 expression, i) monocytic CD11C marker expression, j) endothelial CD146 marker expression, k) endothelial CD202b marker expression, and l) endothelial CD31 marker expression. 
	Adams teaches that the source of the biological sample may be peripheral blood, or blood, wherein the blood may be from antecubital vein blood, inferior-vena cava blood, femoral vein blood, portal vein blood, or jugular vein blood, wherein the biological sample is 7.5 mL (between 5 and 15 mL). Adams further teaches that the cancer is a solid tumor, such as Stage I-IV cancer, sarcoma, or carcinoma. 
	Adams further teaches that the biological samples are isolated via size exclusion methodology, that comprises a microfilter, wherein the pore size ranges from about 5 microns to about 20 microns, and the pores of the filter may have a round, race-track shape, oval, square and/or rectangular pore shape, and the microfiber may have precision pore geometry and/or uniform pore distribution. Adams also teaches that the cells are isolated using a microfluidic ship via physical size-based sorting, CellSieve™ low-pressure microfiltration assay. 
	Adams teaches that 50 µm size of CAML may be used to separate aggressive disease, and CAMLs > 50 µm is very important in predicting poor prognosis, and that the larger the CAML size, the worse the prognosis. Adams further teaches that the size of CAML is important in determining prognosis even in Stages I and II.  
([0008-0009, 0014-0018, 0028-0034, 0069-0085, 0087-0092, 0140-0145]; Claims 1-3, 5-19)
	It would have been prima facie obvious to one of the ordinary skill of the art at the time the invention was filed to predict progression of the cancer comparing the size (greater than or less than 50 µm) or the number of CAMLs in the first and second biological sample, wherein the first sample is from a subject prior to or during cancer treatment, and the second sample is obtained after at least one cancer treatment. One would have been motivated to because: 1) Tang teaches a method for detecting CAMLs in a biological sample, for cancer relapse, recurrence and effectiveness, 2) Tang teaches comparing assays of CAMLs from different timepoints of treatment, 3) Adams teaches the method of predicting cancer progression, by predicting overall survival and progression free survival. One would have had a reasonable expectation of success because 1) Adams teaches that the CAML size of 50 µm or more in size is predicted to have lower overall survival and progression free survival, and that when CAMLs are greater than or less than 50 µm is suggests worse prognosis when compared to CAML size of less than 50 µm, and 2) Tang teaches assaying characteristics of CAMLs, including number and size, in a biological samples at different timepoints during treatment. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 10-13, 15-17, and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,247,725 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent claims a method for screening a subject for cancer, diagnosing cancer, and monitoring the efficacy of a cancer treatment comprising detecting CAMLs. The U.S. Patent also claims determining the number of CAMLs in a biological sample from a subject that was previously diagnosed with cancer before treatment and after treatment and using size exclusion methodology to isolate the CAMLs. The US Patent claims:
1. A method of screening a subject for cancer, comprising detecting circulating Cancer Associated Macrophage-Like cells (CAMLs) in a biological sample from a subject previously determined to be high risk for cancer, wherein said detecting comprises:
(a) isolating intact cells of between 20 and 300 micron in size from a biological sample obtained from a subject using a microfilter having pores of about 7-8 micros, wherein the biological sample is peripheral blood, and
(b) selecting multi-nucleated cells isolated in (a) expressing one or more of the following markers: endothelial cell markers CD146, CD202b, and CD31, and monocyte cell markers CD11c and CD14, wherein antibodies are used to select cells expressing the one or more markers, thereby detecting CAMLs in a biological sample from a subject,
wherein when CAMLs are detected in the biological sample, the subject is determined to have cancer.
2. The method of claim 1, wherein the cancer is carcinoma or solid tumor.
3. The method of claim 1, further comprising detecting circulating tumor cells (CTCs) in the biological sample.
4. A method for confirming a diagnosing of cancer in a subject, comprising detecting CAMLs in a biological sample from a subject previously diagnosed with cancer, wherein said detecting comprises:
(a) isolating intact cells of between 20 and 300 micron in size from a biological sample obtained from a subject using a microfilter having pores of about 7-8 microns, wherein the biological sample is one or more of peripheral blood, blood, and lymph nodes, and
(b) selecting multi-nucleated cells isolated in (a) expressing one or more of the following markers: endothelial cell markers CD146, CD202b, and CD31, and monocyte cell markers CD11c and CD14, wherein antibodies are used to select cells expressing the one or more markers, thereby detecting CAMLs in a biological sample from a subject,
wherein when CAMLs are detected in the biological sample, the diagnosed of cancer in the subject is confirmed.
5. The method of claim 4, further comprising detecting CTCs in the biological sample, wherein when CAMLs and CTCs are detected in the biological sample, the subject is diagnosed with cancer.
6. The method of claim 1 or 4, wherein intact cells of between 20 and 300 micron in size are isolated using a low-pressure microfiltration assay.
7. The method of claim 1 or 4, wherein the cancer is breast, prostate, lung, pancreatic, or colorectal.
8. A method for monitoring efficacy of a cancer treatment, comprising (a) determining the number of CAMLs in a biological sample from a subject previously diagnosed with cancer before treatment of the subject for cancer, and (b) comparing the number of CAMLs determined in (a) to a number of CAMLs determined from a similar biological sample from the same subject at one or more time points after treatment, wherein the number of CAMLs in a biological sample is determining by:
(a) isolating intact cells of between 20 and 300 micron in size from a biological sample obtained from a subject using a microfilter having pores of about 7-8 microns, wherein the biological sample is one or more of peripheral blood, blood, and lymph nodes, and
(b) selecting multi-nucleated cells isolated in (a) expressing one or more of the following markers: endothelial cell markers CD146, CD202b, and CD31, and monocyte cell markers CD11c and CD14, wherein antibodies are used to select cells expressing the one ore more markers, to obtain CAMLs from the biological sample.
9. The method of claim 8, further comprising (c) determining the number of CTCs in the biological sample of (a), and (d) comparing the number of CTCs determined in (c) to a number of CTCs determined from the biological sample of (b).
10. The method of claim 8, wherein intact cells of between 20 and 300 micron in size are isolated using a low-pressure microfiltration assay.
11. The method of claim 8, wherein the cancer is breast, prostate, lung, pancreatic, or colorectal.
12. A method for detecting CAMLs in a biological sample from a subject, comprising:
(a) isolating intact cells of between 20 and 300 micron in size from a biological sample obtained from a subject, wherein the biological sample is peripheral blood, and
(b) detecting multi-nucleated cells isolated in (a) that express one or more of the following markers: endothelial cell markers CD146, CD202b, and CD31, and monocyte cell markers CD11c and CD14, wherein antibodies are used to detect cells that express the one or more markers, thereby detecting CAMLs is a biological sample from a subject.
13. The method of claim 12, wherein the subject has cancer.
14. The method of claim 13, wherein the cancer is carcinoma or solid tumor.
15. The method of claim 12, further comprising detecting CTCs in the biological sample.
16. The method of claim 12, wherein intact cells of between 20 and 300 micron in size are isolated using one or more means selected from the group consisting of size exclusion methodology, red blood cell lysis, FICOLL, a microfluidic chip, and flow cytometry, or a combination thereof.
17. The method of claim 16, wherein the size exclusion methodology comprises use of a microfilter.

However, the U.S. Patent does not teach the claim the method of predicting cancer progression. 
Adams teaches the method of predicting cancer progression in a subject, by predicting overall survival and progression free survival, comprising determining the size of circulating cells, CAMLs, in a biological sample obtained from a subject having cancer. Adams teaches determining the size of circulating cells in a biological sample from a subject having cancer, wherein at least one cell in said sample is about 50 µm or more in size, the subject is predicted to have lower overall survival and progression free survival, compared to a subject having cancer where it’s < 50 µm. Adams teaches the characteristics of the CAML: a) large nucleus about 14-64 µm in size or multiple nuclei in a single cell, b) cell size of about 20-300 µm in size, c) morphological shape selected from spindle, tadpole, round, oblong, two legs, more than two legs, thin legs, and amorphous, d) CD14 positive phenotype, e) CD45 expression, f) EpCAM expression, g) vimentin expression, h) PD-L1 expression, i) monocytic CD11C marker expression, j) endothelial CD146 marker expression, k) endothelial CD202b marker expression, and l) endothelial CD31 marker expression. 
Adams teaches that the source of the biological sample may be peripheral blood, or blood, wherein the blood may be from antecubital vein blood, inferior-vena cava blood, femoral vein blood, portal vein blood, or jugular vein blood, wherein the biological sample is 7.5 mL (between 5 and 15 mL). Adams further teaches that the cancer is a solid tumor, such as Stage I-IV cancer, sarcoma, or carcinoma. Adams further teaches that the biological samples are isolated via size exclusion methodology, that comprises a microfilter, wherein the pore size ranges from about 5 microns to about 20 microns, and the pores of the filter may have a round, race-track shape, oval, square and/or rectangular pore shape, and the microfiber may have precision pore geometry and/or uniform pore distribution. Adams also teaches that the cells are isolated using a microfluidic ship via physical size-based sorting, CellSieve™ low-pressure microfiltration assay.  Adams teaches that 50 µm size of CAML may be used to separate aggressive disease, and CAMLs > 50 µm is very important in predicting poor prognosis, and that the larger the CAML size, the worse the prognosis. Adams further teaches that the size of CAML is important in determining prognosis even in Stages I and II.  ([0008-0009, 0014-0018, 0028-0034, 0069-0085, 0087-0092, 0140-0145]; Claims 1-3, 5-19)
It would have been prima facie obvious to one of the ordinary skill of the art at the time the invention was filed to predict progression of the cancer comparing the size of the CAMLs (greater than or less than 50 µm) in the first and second biological sample, wherein the first sample is from a subject prior to or during cancer treatment, and the second sample is obtained after at least one cancer treatment. One would have been motivated to because: 1) the U.S. Patent claims a method for screening for cancer and monitoring treatment efficacy comprising detecting CAMLs in a biological sample and 2) Adams teaches the method of predicting cancer progression, by predicting overall survival and progression free survival by determining the size of CAMLs in the sample. One would have had a reasonable expectation of success because Adams teaches that the CAML size of 50 µm or more in size is predicted to have lower overall survival and progression free survival, and that when CAMLs are greater than or less than 50 µm is suggests worse prognosis when compared to CAML size of less than 50 µm.  

Claims 1-4, 10-13, 15-17, and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. US 11,156,596 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent claims a method for screening a subject for cancer, diagnosing cancer, and monitoring the efficacy of a cancer treatment comprising detecting CAMLs. The U.S. Patent claims determining the number of CAMLs in a biological sample from a subject that was previously diagnosed with cancer before treatment and after treatment and using size exclusion methodology to isolate the CAMLs. The U.S. Patent Claims: 
1. A method of screening a subject for cancer, comprising detecting circulating Cancer Associated Macrophage-Like cells (CAMLs) in a biological sample from a subject, wherein said detecting comprises: (a) isolating intact cells of between 20 and 300 micron in size from a biological sample obtained from a subject using a means selected from the group consisting of size exclusion methodology, immunocapture, red blood cell lysis, white blood cell depletion, FICOLL separation, electrophoresis, dielectrophoresis, flow cytometry, magnetic levitation, microfluidic chip, and a combination thereof, and selecting multi-nucleated cells isolated in (a) expressing CD31 and one or more of the following additional markers: cytokeratin (CK) 8, CK18, CK19, epithelial cellular adhesion molecule (EpCAM), cluster of differentiation (CD) 45, vimentin, CD146, CD202b, CD11c or CD14, wherein antibodies are used to select cells expressing the one or more markers, thereby detecting CAMLs in a biological sample from a subject, wherein when CAMLs are detected in the biological sample, the subject is determined to have cancer.
2. The method of claim 1, wherein the cancer is carcinoma or solid tumor.
3. The method of claim 1, wherein the cancer is breast, prostate, lung, pancreatic, or colorectal.
4. The method of claim 1, further comprising detecting circulating tumor cells (CTCs) in the biological sample.
5. The method of claim 1, wherein the cells are isolated in (a) using size exclusion methodology.
6. The method of claim 5, wherein the size exclusion methodology is use of a microfilter having pores ranging in size from 5 to 20 microns.
7. The method of claim 1, wherein the biological sample is selected from the group consisting of peripheral blood, blood, and lymph nodes.
8. A method for confirming a diagnosis of cancer in a subject, comprising detecting CAMLs in a biological sample from a subject previously diagnosed with cancer, wherein said detecting comprises: (a) isolating intact cells of between 20 and 300 micron in size from a biological sample obtained from a subject using a means selected from the group consisting of size exclusion methodology, immunocapture, red blood cell lysis, white blood cell depletion, FICOLL separation, electrophoresis, dielectrophoresis, flow cytometry, magnetic levitation, microfluidic chip, and a combination thereof, and selecting multi-nucleated cells isolated in (a) expressing CD31 and one or more of the following additional markers: cytokeratin (CK) 8, CK18, CK19, EpCAM, CD45, vimentin, CD146, CD202b, CD31, CD11c or CD14, wherein antibodies are used to select cells expressing the one or more markers thereby detecting CAMLs in a biological sample from a subject, wherein when CAMLs are detected in the biological sample, the diagnosis of cancer in the subject is confirmed.
9. The method of claim 8, further comprising detecting CTCs in the biological sample, wherein when CAMLs and CTCs are detected in the biological sample, the subject is diagnosed with cancer.
10. The method of claim 8, wherein the cells are isolated in (a) using size exclusion methodology.
11. The method of claim 10, wherein the size exclusion methodology is use of a microfilter having pores ranging in size from 5 to 20 microns.
12. The method of claim 8, wherein the cancer is breast, prostate, lung, pancreatic, or colorectal.
13. The method of claim 8, wherein the biological sample is one or more of peripheral blood, blood, or lymph nodes.
14. A method for monitoring efficacy of a cancer treatment, comprising (a) determining the number of CAMLs in a biological sample from a subject having cancer before treatment of the subject for cancer, and (b) comparing the number of CAMLs determined in (a) to a number of CAMLs determined from a similar biological sample from the same subject at one or more time points after cancer treatment, wherein the number of CAMLs in a biological sample is determining by: (a) isolating intact cells of between 20 and 300 micron in size from a biological sample obtained from a subject using a means selected from the group consisting of size exclusion methodology, immunocapture, red blood cell lysis, white blood cell depletion, FICOLL separation, electrophoresis, dielectrophoresis, flow cytometry, magnetic levitation, microfluidic chip, and a combination thereof, and selecting multi-nucleated cells isolated in (a) expressing CD31 and one or more of the following additional markers: cytokeratin (CK) 8, CK18, CK19, EpCAM, CD45, vimentin, CD146, CD202b, CD11c or CD14, wherein antibodies are used to select cells expressing the one or more markers, to obtain CAMLs from the biological sample.
15. The method of claim 14, further comprising (c) determining the number of CTCs in the biological sample of (a), and (d) comparing the number of CTCs determined in (c) to a number of CTCs determined from the biological sample of (b).
16. The method of claim 14, wherein the cells are isolated in (a) using size exclusion methodology.
17. The method of claim 16, wherein the size exclusion methodology is use of a microfilter having pores ranging in size from 5 to 20 microns.
18. The method of claim 14, wherein the cancer is breast, prostate, lung, pancreatic, or colorectal.
19. The method of claim 14, wherein the biological sample is one or more of peripheral blood, blood, or lymph nodes.
20. A method for detecting CAMLs in a biological sample from a subject, comprising:
(a) isolating intact cells of between 20 and 300 micron in size from a biological sample obtained from a subject, and detecting multi-nucleated cells isolated in (a) that express CD31 and one or more of the following additional markers: cytokeratin (CK) 8, CK18, CK19, EpCAM, CD45, vimentin, CD146, CD202b, CD11c and CD14, wherein antibodies are used to detect cells that express the one or more markers, thereby detecting CAMLs in a biological sample from a subject.
21. The method of claim 20, wherein the subject has cancer.
22. The method of claim 21, wherein the cancer is carcinoma or solid tumor.
23. The method of claim 20, further comprising detecting CTCs in the biological sample.
24. The method of claim 20, wherein the cells are isolated in (a) using a means selected from the group consisting of size exclusion methodology, immunocapture, red blood cell lysis, white blood cell depletion, FICOLL separation, electrophoresis, dielectrophoresis, flow cytometry, magnetic levitation, microfluidic chip, and a combination thereof.
25. The method of claim 24, wherein the size exclusion methodology is use of a microfilter having pores ranging in size from 5 to 20 microns.
26. The method of claim 20, wherein the biological sample is one or more of peripheral blood, blood, or lymph nodes.
However, the U.S. Patent does not teach predicting cancer progression.
Adams teaches the method of predicting cancer progression in a subject, by predicting overall survival and progression free survival, comprising determining the size of circulating cells, CAMLs, in a biological sample obtained from a subject having cancer. Adams teaches determining the size of circulating cells in a biological sample from a subject having cancer, wherein at least one cell in said sample is about 50 µm or more in size, the subject is predicted to have lower overall survival and progression free survival, compared to a subject having cancer where it’s < 50 µm. Adams teaches the characteristics of the CAML: a) large nucleus about 14-64 µm in size or multiple nuclei in a single cell, b) cell size of about 20-300 µm in size, c) morphological shape selected from spindle, tadpole, round, oblong, two legs, more than two legs, thin legs, and amorphous, d) CD14 positive phenotype, e) CD45 expression, f) EpCAM expression, g) vimentin expression, h) PD-L1 expression, i) monocytic CD11C marker expression, j) endothelial CD146 marker expression, k) endothelial CD202b marker expression, and l) endothelial CD31 marker expression. 
Adams teaches that the source of the biological sample may be peripheral blood, or blood, wherein the blood may be from antecubital vein blood, inferior-vena cava blood, femoral vein blood, portal vein blood, or jugular vein blood, wherein the biological sample is 7.5 mL (between 5 and 15 mL). Adams further teaches that the cancer is a solid tumor, such as Stage I-IV cancer, sarcoma, or carcinoma. 
Adams further teaches that the biological samples are isolated via size exclusion methodology, that comprises a microfilter, wherein the pore size ranges from about 5 microns to about 20 microns, and the pores of the filter may have a round, race-track shape, oval, square and/or rectangular pore shape, and the microfiber may have precision pore geometry and/or uniform pore distribution. Adams also teaches that the cells are isolated using a microfluidic ship via physical size-based sorting, CellSieve™ low-pressure microfiltration assay. 
Adams teaches that 50 µm size of CAML may be used to separate aggressive disease, and CAMLs > 50 µm is very important in predicting poor prognosis, and that the larger the CAML size, the worse the prognosis. Adams further teaches that the size of CAML is important in determining prognosis even in Stages I and II.  
([0008-0009, 0014-0018, 0028-0034, 0069-0085, 0087-0092, 0140-0145]; Claims 1-3, 5-19)
It would have been prima facie obvious to one of the ordinary skill of the art at the time the invention was filed to predict progression of the cancer comparing the size of the CAMLs (greater than or less than 50 µm) in the first and second biological sample, wherein the first sample is from a subject prior to or during cancer treatment, and the second sample is obtained after at least one cancer treatment. One would have been motivated to because: 1) the U.S. Patent claims a method for screening for cancer and monitoring treatment efficacy comprising detecting CAMLs in a biological sample and 2) Adams teaches the method of predicting cancer progression, by predicting overall survival and progression free survival by determining the size of CAMLs in the sample. One would have had a reasonable expectation of success because Adams teaches that the CAML size of 50 µm or more in size is predicted to have lower overall survival and progression free survival, and that when CAMLs are greater than or less than 50 µm is suggests worse prognosis when compared to CAML size of less than 50 µm.  

Claims 1-4, 10-13, 15-17, and 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-19 of copending Application No. 16/486,303 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application claims a method for predicting overall survival and progression free survival of a subject having cancer, comprising determining the size of circulating cells in the subject, and predicting that the overall survival and progression free survival of subjects with larger sized cells (>50 µm) will be less than subjects having smaller-sized cells (<50 µm). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Conclusion: Claims 1 and 17 are objected to. Claims 1-4, 10-13, 15-17 and 20-25 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A ALSOMAIRY/ Examiner, Art Unit 1642                                                                                                                                                                                            
/Laura B Goddard/Primary Examiner, Art Unit 1642